Citation Nr: 0828457	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-13 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from November 1970 to 
November 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  By a January 2005 rating decision, the RO denied service 
connection for a back disability; the veteran filed a notice 
of disagreement, but he did not file a substantive appeal 
after later receiving a statement of the case.  

2.  The evidence received since the January 2005 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

The evidence received since the January 2005 denial is not 
new and material; the claim for this benefit is not reopened.  
38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  
See also Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) 
(PVA) (without the introduction of new and material evidence, 
VA not required to provide a medical examination or opinion).  

Notwithstanding the above, the Board notes that the veteran 
was, in fact, apprised of the provisions of the VCAA in 
November 2006, including specifically the requirement that 
new and material evidence be received in order to reopen a 
claim.  He was also instructed on what was required to 
substantiate the underlying claim.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

The veteran was denied service connection for a back 
disability in a rating decision dated in January 2005.  
Notice of the denial was sent to the veteran on January 31, 
2005.  The claim was denied because there was no credible 
medical evidence of a nexus between a current back disability 
and the veteran's military service.  The veteran was notified 
of this decision in a letter dated January 31, 2005.  The 
veteran initially filed a notice of disagreement (NOD), which 
was received in March 2005.  A Statement of the Case (SOC) 
was issued on March 24, 2005.  The veteran did not perfect 
his appeal, and the RO's decision thus became final on 
January 31, 2006, one year after notification of the RO's 
rating decision.  When the veteran inquired about a possible 
appeal in June 2006, the RO responded with its decision that 
no timely appeal had been received.  The veteran did not 
appeal this latter determination.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
perfected within one year of the notice of decision, or 
within 60 days of the issuance of the SOC.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103 (2007).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Because the January 2005 denial of this service connection 
claim was based on the absence of evidence of a nexus between 
a current back disability and the veteran's military service, 
this is the unestablished fact that any new evidence must 
show in order to reopen the claim of service connection for a 
back disability.  

The relevant evidence of record at the time of the January 
2005 denial of service connection consisted of the veteran's 
service medical records (SMRs) through the end of his period 
of active duty ending in November 1972.  The SMRs contained 
several entries related to complaints of back pain, diagnosed 
as low back strain, all of which occurred over a period of 
less than eight weeks from late May to early July 1971, more 
than a year before he was separated from service.  The report 
of the veteran's separation examination in November 1972 
revealed no spine abnormality.  

Also of record was a health insurance company's preliminary 
medical report associated with a post-service motor vehicle 
accident that occurred in January 1975.  The report's 
diagnosis was acute cervical and lumbar strains.  In the 
report, the veteran stated that he had never previously 
suffered from the same or any similar strains.  

The record also contained private treatment records from 
January through August 2004, including an operation report 
related to back surgery in January 2004, and VA treatment 
records from October 2004. 

The relevant evidence received since the January 2005 denial 
of service connection consists of additional VA treatment 
records for the period April 2005 through May 2006.  These 
records contain no treatment records relating to back 
complaints, or the etiology of any spine disorder.  

Having reviewed all of the evidence received since the RO's 
January 2005 denial of service connection for a back 
disability, the Board finds that there is scant new evidence 
that was not previously of record, and that none of it is 
relevant to whether the veteran's back disability, which was 
evidenced by the January 2004 back surgery, is related to his 
military service.  Thus, the new evidence is not material 
because it does not, by itself or when considered with 
previous evidence of record, relate to the unestablished fact 
necessary to substantiate this claim.  New and material 
evidence has not been received.

The Board acknowledges the veteran's contention that he has a 
back disability that is related to his military service.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of this disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  
Consequently, the veteran's own lay assertions as to the 
etiology of his back disability have no probative value, and 
therefore are not new and material evidence.  


ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for a back 
disability, the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


